Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the second element of travel element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Rejections 35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Publication (2019/192666) to Engdal.
Regarding independent claim 1, Engdal discloses a first telescopic member (22) adapted for receiving pressurized fluid from a fluid source;
a second telescopic member (24) arranged to be moved by the pressurized fluid relative to the first telescopic member (22) according to a first path (See FIG. 3) 
a wiper element (100) coupled to the second telescopic member (24) such that the wiper element (100) can be moved according to a second path (See down arrow in FIG. 3), the second path (See down arrow in FIG. 3) lying on a plane XY substantially perpendicular to the longitudinal axis Z (See line R in FIG. 3 and page 11 lines 25-35);
a second guiding area (54)  associated with one of the first telescopic member (22) or the wiper element and according to the second path (See down arrow in FIG. 3); and
a guiding element (18) complementarily associated with the other of the first telescopic member (22) or the wiper element configured to slide relative to the second guiding area as the first (22) and second telescopic members (24) move relative to each other, whereby as pressurized fluid is supplied to the first telescopic member (22), the wiper element (120) is at least rotated according to the second path (See down arrow in FIG. 3 and page 12 lines 1-10).
Regarding claim 3, Engdal discloses that the first (40) and second end (50) of travel elements are formed in the second telescopic member (24) for driving the wiper element (120) along the first (See FIG. 3) and second paths (See down arrow in FIG. 3).
Regarding claim 7, Engdal discloses a biasing means (53) for returning the second telescopic member (24) back into the retracted position when a pressure from the pressurized fluid is below a predetermined value (See page 17 lines 1-12).

Regarding clam 9, Engdal discloses that the wiper element (100) is arranged substantially perpendicular to the longitudinal axis Z (See line R in FIG. 3) of the first (22) and second telescopic members (24).
Regarding claim 15, Engdal discloses at least one nozzle (50) is provided in the second telescopic member (24).
Allowable Subject Matter
3.	Claims 2, 5, 6 10-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art of record U.S. Patent Publication (2018/0021792) to Lopez et al. is relevant as fluid injection device but lacks the lacks the wiper element or device that the present application requires. Canadian Patent Publication (2364055) to Claydon et al. discloses spraying device including a housing (12) with a spring feature (16) and is considered relevant to field of endeavor to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723